Citation Nr: 1443519	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-37 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial, compensable rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a thyroid disorder.
(The issues of entitlement to a higher initial rating for lumbar intervertebral disc syndrome, as well as entitlement to a total rating based upon individual unemployability, are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Robert Brown, Attorney




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran active duty service from May 1975 to May 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, granted the Veteran's claim for service connection for right ear hearing loss and assigned an initial noncompensable rating, effective December 21, 2007.  In addition, the Veteran's claim for service connection for left ear hearing loss was denied.

The Veteran also appeals from a December 2010 rating decision in which the RO, inter alia, denied his claim for service connection for a thyroid disorder.

In October 2011, the Veteran and his wife testified before a Veterans Law Judge (VLJ) as to the instant matters.  A hearing transcript has been associated with the claims file.

In August 2012, the Board remanded the instant matters to the Agency of Original Jurisdiction (AOJ) for further development.

In May 2014, the Veteran testified before a second VLJ as to the instant matters.  A hearing transcript has been associated with the claims file.  

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  Thus, when an appellant has had appellate hearings before two Veterans Law Judges on one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.   In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.

Here, during the May 2014 hearing, the VLJ explained that the Veteran had previously provided testimony as to the instant matters before a different VLJ and that the instant matters would therefore be the subject of a panel decision.  The Veteran's attorney further indicated that the Veteran was satisfied with having only two hearings as to the instant matters.  Therefore, the Veteran is considered to have waived his right to a third hearing pursuant to Arneson.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals that, with the exception of the May 2014 hearing transcript, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Finally, the documents contained in the Veteran's VBMS file are also either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decision as to the claim for service connection for a thyroid disorder is set forth below.  The remaining claims are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran's thyroglossal duct was removed during service, and he has generally asserted symptoms such as fatigue and the feeling of coldness, testing has revealed that he has normal thyroid functioning, and no competent, probative evidence indicates that he has, or at any point pertinent to this appeal has had, a diagnosis of chronic thyroid disability underlying his complaints.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

As for the claim herein decided, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A.    § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a September 2010 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for service connection for a thyroid problem.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2010 rating decision reflects the AOJ's initial adjudication of this claim for service connection after the issuance of the September 2010 letter.  

Finally, neither the Veteran nor his attorney has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA outpatient records and the report of VA examination, as requested by the Board in its August 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Other pertinent medical evidence associated with the claims file consists of the service treatment records, Social Security Administration (SSA) records and various private treatment records.  Also of record and considered in connection with the matter herein decided are the transcripts of the Veteran's Board hearings, along with various written statements provided by the Veteran and his attorney, on his behalf.  The Board finds that no additional AOJ action on this claim, prior to appellate consideration, is required.

The Board also notes that, in a September 2010 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed condition and requested that he complete an appropriate authorization form.  In addition, the Board notes that the Veteran had identified two private providers who had treated him for his claimed thyroid disorder during his October 2011 hearing and that he subsequently submitted a completed Authorization and Consent to Release Information to the VA (VA Form 21-4142) in favor of a private hospital for treatment from Dr. M. S.  However, in November 2011, the Veteran's attorney submitted these identified records to VA.  In addition, the Board notes that while the Veteran's Brief in Support of Appeal submitted in approximately November 2011 suggested that VA Forms 21-4242 in favor of Drs. T. O. and M. S. were submitted to VA, a review of the claims file and the October and November 2011 correspondence from the Veteran's attorney suggests that only such form in favor of Dr. M. S. was received by VA.  Moreover, it appears that the identified records had been submitted directly to VA.

The Veteran has not otherwise identified any private treatment providers who had treated him for his claimed condition.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Moreover, VA's duty to assist is not always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As previously indicated, the AOJ requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records in a September 2010 letter.  Under these circumstances, the Board finds that no further AOJ action in this regard is required.

As for the Board hearings, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearings were legally sufficient.

During the October 2011 hearing, the presiding VLJ enumerated the issues on appeal, which included service connection for a thyroid disorder.  The Veteran provided testimony regarding his current symptoms as well as his post-service treatment and testing for a thyroid disorder.  The hearing transcript also reflects appropriate exchanges between the Veteran, his attorney, and the VLJ pertaining to the Veteran's current treatment and the bases for denial of the claim.  In addition, this matter was remanded subsequent to the hearing to complete indicated development, to include obtaining a VA etiological opinion.  The Board notes that although the preceding VLJ did not suggest the submission of any specific evidence, the remand directed the development of additional evidence.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  

During the May 2014 hearing, the presiding VLJ enumerated the issues on appeal, which then included service connection for a thyroid disorder.  The Veteran again provided testimony regarding his current symptoms as well as his post-service treatment and testing for a thyroid disorder.  The hearing transcript also reflects appropriate exchanges between the Veteran, his attorney, and the preceding VLJ pertaining to the Veteran's current treatment and the bases for denial of the claim.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.   Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the instant claim.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of this claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II.  Analysis

The Veteran contends that service connection for a thyroid disorder is warranted, as his thyroglossal duct cyst had been removed during service and he now experiences symptoms that could be related to this removal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 C.F.R. § 3.303(d).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.   38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Here, the Veteran's service treatment records reflect that in May 1977, the Veteran complained of a six or seven year history of a midline neck mass and that this mass  had recently increased in size.  An impression of a normal thyroid scan was made.  In August 1977, a provisional diagnosis of a thyroglossal duct cyst was made and the examiner indicated that such cyst would be excised.  A March 1978 service discharge examination noted a surgical scar for the thyroglossal duct but was otherwise negative for any relevant abnormalities.  An accompanying March 1978 Report of Medical History (RMH) indicated that the Veteran had a thyroglossal duct cyst removed and that there were "no problems."

The post-service clinical evidence includes an April 1997 private thyroid profile that was found to be normal.  A January 2006 private compressive metabolic testing panel revealed that the Veteran's glucose levels, alkaline phosphatase levels, triglyceride levels, very low-density lipoprotein levels and lipid risk levels to be high and his HDL cholesterol levels to be low.  The remaining post-service clinical evidence is negative for findings or diagnoses pertaining to the thyroid.

Following a physical examination, a December 2010 VA physician diagnosed a status-post thyroglossal cyst removal with a scar, and noted that the Veteran's thyroid condition did not result in any sequela.  Laboratory testing revealed that the Veteran's thyroid - stimulating hormone (TSH), T3, and T4 levels were within normal limits.

A September 2012 VA endocrine Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that his thyroid was excised during service, that he had never required thyroid replacement medication, that he had never been told that he had an abnormal thyroid test, that his last evaluation was several years ago and that there were no future visits scheduled or planned for this claimed disability.  Following a physical examination and a review of the Veteran's claims file, the examiner determined that the Veteran did not have, and has never had, an endocrine condition.  The examiner noted that the Veteran's only residual condition of his in-service thyroglossal duct cyst removal was a scar that had previously been addressed by VA, that he had no other thyroid condition and that the laboratory studies showed objective evidence of normal thyroid function.  The examiner further noted that the Veteran's reported symptoms of a possible thyroid disorder were nonspecific and did not meet the appropriate standard of review to support a diagnosis. 

During an October 2011 hearing, the Veteran testified that he was not receiving current treatment for a thyroid disorder, that he had undergone numerous tests for his thyroid, that he had not been given any medication for a thyroid disorder and that he did not suffer from a thyroid disorder that he knew of.  

In May 2014, the Veteran testified that he experienced symptoms such as fatigue, weight-loss and feelings of coldness that could be attributable to a thyroid disorder, but that has not been prescribed any medication for his thyroid and had been told that his thyroid was a "little low" after testing.  He also testified that he had "no idea" whether his reported weight-loss symptoms were related to his claimed thyroid disorder.

Here, the Veteran has not demonstrated, fundamentally, that he has, or at any time pertinent to this claim has had, a current thyroid disorder.  As noted, no diagnosis of a thyroid disorder or other residual of his in-service duct removal is documented in the medical evidence of record.  Rather, objective testing has revealed normal thyroid functioning, and the 2013 VA examiner further that the Veteran's reported symptoms of a possible thyroid disorder were nonspecific and did not meet the appropriate standard of review to support a diagnosis.   Notably, the Veteran acknowledged during his hearing testimony that he had not been diagnosed with a thyroid disorder, and neither he nor his attorney has since submitted or identified any medical evidence to indicate otherwise.  

Although the Veteran seems to think that, in this case, the presence of an in-service event warrants an award of service connection, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.   See 38 U.S.C.A. § 1131; see also 38 C.F.R. §§ 3.303, 3.304.  Thus, where, as here, medical evidence indicates that, fundamentally, the Veteran does not have-at, at no point pertinent to this appeal, has had-the disability for which service connection is sought, there can be no valid claim for service connection.

Finally, as for any direct assertions by the Veteran and/or his attorney as to diagnosis or medical etiology, the Board finds that no such assertions provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of a thyroid disability is a matter within the province of trained medical  professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).   Although lay persons are competent to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of claimed thyroid disability are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran's attorney is not shown to be other than a layperson without the appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.   Hence, such lay assertions as to either diagnosis or medical nexus have no probative value. 

As for the Veteran's own assertions, the Board notes that he reported being a licensed practical nurse, and that he had reported working in that capacity in a nursing home for 16 years in his March 2007 SSA Disability Report.  The Veteran's credentials as a licensed practical nurse could, potentially, render him competent to report on certain medical matters such as causation, etiology, and/or diagnosis.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (a nurse statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  

The Board notes, however, that, in this case the Veteran testified during his October 2011 hearing that he did not suffer from a thyroid disorder.  Furthermore, during his May 2014 hearing, he attributed some of his symptoms to his in-service thyroglossal duct cyst removal and stated that he did not know whether other symptoms were related to such removal.  However, he also denied receiving current treatment for a thyroid disorder as well as denied having been diagnosed with such a disorder.  As such, even if the Board was to assume, arguendo, that, the Veteran is competent to report on medical matters in connection this claim, it is noteworthy  that he, himself, has stated that he did not suffer from such a disorder, and has not actually disputed the fact that objective laboratory testing that revealed normal thyroid functioning.

For all the foregoing reasons, the Board finds that service connection for a thyroid disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a thyroid disorder is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the claim for a higher initial rating for right ear hearing loss, the Board notes that the Veteran was last afforded a VA examination for evaluation of this disability in September 2012.  However, during his May 2014 hearing, the Veteran testified that his right ear hearing loss had worsened as he had increased difficulty hearing others speak and must turn the television volume louder to hear it.  In light of this statement, the time period since that examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected right ear hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As regards the claim for service connection for left ear hearing loss, and as detailed in the Board's prior remand, the Veteran contends that his preexisting left ear hearing loss was aggravated by service.  Specifically, he contends that his exposure to acoustic trauma-sustained as a result of using heavy machinery and explosions-aggravated his preexisting left ear hearing loss.  The Board notes that the Veteran's left ear hearing loss preexisted his service as his service treatment records showed that he exhibited left ear hearing loss in accordance with VA standards at the time of his May 1975 enlistment examination.  See 38 C.F.R. § 3.385.  As a result, in August 2012, the Board found that a VA examination was required to resolve the claim for service connection for left ear hearing loss, specifically to determine whether the Veteran experienced an increase in severity of his left ear hearing loss during service.
 
Such an opinion was obtained in September 2012.  The VA audiologist opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in service as high frequency hearing loss was shown at service enlistment and separation with no threshold shift and that the Veteran's reports of delayed onset of hearing loss were not consistent with the research and textbooks regarding noise-induced hearing loss.  The examiner further opined that the Veteran's hearing loss existed prior to service and was aggravated by service, reasoning that a high frequency hearing loss at enlistment and separation showed no significant threshold shifts.  However, this opinion is internally inconsistent, as it indicates that the Veteran's preexisting left ear hearing loss was aggravated beyond the normal progression during service but also states in the rationale that there was no significant threshold shift, suggesting that there was no such aggravation.  Moreover, the VA audiologist provided an unnecessary opinion as to direct service connection, which is not applicable to this claim as the Veteran's left ear hearing loss was noted on service entrance.

Accordingly, the Board finds that further medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claim for service connection for left ear hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims remaining on appeal.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo VA examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Ada Community Based Outpatient Clinic dated through August 2009.  However, more recent records may be available, as the Veteran testified during his May 2014 hearing that he had received hearing aids from the Oklahoma City VA Medical Center.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation and/or treatment of the Veteran from August 2009 forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining matters on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ada Community Based Outpatient Clinic and Oklahoma City VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since August 2009.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA audiology examination, by an appropriate medical professional, at a VA medical facility.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the audiologist/physician and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate test and studies-in particular, audiometry and speech discrimination testing-should be accomplished, with all results made available to the examiner prior to the completion of his or her report.

With regard to the right ear, the examiner should provide numeric interpretation of any hearing tests/audiograms conducted.  The examiner should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz and then provide the average pure tone threshold for these four frequencies.  The reported numeric values and speech recognition scores (Maryland CNC test) must be in conformity with the requirements of 38 C.F.R. § 4.85.

With regard to left ear hearing loss, the examiner should provide an opinion, consistent with sound medical judgment, as to the following:

(a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the preexisting  hearing loss (noted at service entry) increased in severity during service, as alleged; and, if so

(b) whether the increase in severity was clearly and unmistakably due to the natural progression of the disorder, and not aggravation (i.e., worsening  beyond the natural progress of the disorder ) due to injury associated with acoustic trauma/noise exposure therein.
 
In rendering the requested opinion, the examiner should consider and discuss all relevant medical evidence-to particularly include  the September 2011 letter provided by Dr. J.E.-as well as all lay assertions.

The examiner should also fully describe the functional effects of the Veteran's service-connected hearing loss on his activities of daily living, to include employment.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




						(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



___________________________                             _________________________
       P. M. DILORENZO		           NICOLE KLASSEN
       Veterans Law Judge		        Acting Veterans Law Judge
Board of Veterans' Appeals		       Board of Veterans' Appeals




_________________________________
JACQUELINE E. MONROE 
Veterans Law Judge
Board of Veterans' Appeals



Department of Veterans Affairs


